Smith, Justice, delivered the opinion of the Court: The cause was decided at the December term, 1840. One term has intervened between the decision and the application for a rehearing ; and it is now too late to make it. The Court conceives it has no power over the case, for the purpose of vacating the judgment rendered at the December term. It might make any proper order to sustain the judgment after a term has elapsed, but not to vacate it. It is believed that in no instance has the Court entertained a petition for a re-hearing after the lapse of a term. Besides, there is no reason why the case should be reviewed. The point decided, in the case, which was the only one to which the attention of the Court was called by the assignment of errors, is still considered correctly determined, (1) and consequently there could be no practical good in allowing the review. The application is denied. Motion denied.   2 Scam. 441.